DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Applicant’s preliminary amendment filed on October 23, 2020 is acknowledged. Accordingly claims 1-7 and 9-15 remain pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-15, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a method for settling a transaction…., which is a statutory category of invention, 
Claim 14 is directed to system for settling transaction, which is a statutory category of invention and 
Claim 15 is directed to non-transitory computer readable medium, which is a statutory category of invention.
Step 2a: 
While claims 1, 14 and 15 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “settling transaction between buyer and seller in a multi-signature environment” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites “settling a transaction between buyer and seller.” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1, 14 and 15 recites: identifying a seller associated with an address and a buyer associated with an address…, calculating seller and buyer addresses…, seller signs a first transaction…, buyer signing a second transaction…., verifying the transaction and settling the price between buyer and seller….These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
identifying a seller associated with an address and a buyer associated with an address…, calculating seller and buyer addresses…, seller signs a first transaction…, buyer signing a second transaction…., verifying the transaction and settling the price between buyer and seller….....….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a central server”, “public key”, “private key”, merely uses a computer as a tool to perform the abstract idea. The use of “a central server”, “public key”, “private key”, does no more than generally link the abstract idea to a particular field of use, the use of “a central server”, “public key”, “private key”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “a central server”, “public key”, “private key”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “a central server”, “public key”, “private key”,  does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of “settling transaction between buyer and seller in a multi-signature environment” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7, and 9-13 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-7, and 9-13 merely extend the abstract idea of claims 1, 14 and 15 by describing the use of computer device or processor to identifying a seller associated with an address and a buyer associated with an address…, calculating seller and buyer addresses…, seller signs a first transaction…, buyer signing a second transaction…., verifying the transaction and settling the price between buyer and seller….and only serve to add additional layers of abstraction to the abstract idea of claims 1, 14 and 15. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (hereinafter “Wilson”) U.S. Patent Application Publication No. 2016/0292680 A1 in view of Andrade U.S. Patent Application Publication No. 2016/0283941 A1.

As per claims 1, 14 and 15, Wilson discloses a method for settling a transaction concerning an asset and being registered by forming part of a blockchain-based ledger for said asset, which is arranged to keep track of transactions concerning the asset in question from senders to specified asset addresses, which transactions are signed using a private cryptographic key belonging to the sender in question, wherein the method comprises the steps:
a central server identifying a seller, being associated with a seller address, and a buyer, being associated with a buyer address, of the said asset, at a specified price, and the central server producing a transaction identifier (see fig. 3, which discloses settlement services; 0100, which discloses that “The digital asset intermediary electronic settlement platform server…”);
both the seller, the buyer and the central serve each independently calculating, based upon the seller address or corresponding public key, the buyer address or corresponding public key, and the transaction identifier, a transaction-unique multi-signature address capable of being activated by a respective private key of both the seller and the buyer, which respective private key corresponds to said respective public key (see fig. 1 which discloses owner’s public key and corresponding private keys );
the seller signing a first transaction of the asset to the multi-signature address (0104, which discloses that “the seller multi-signature application authorizes tx2 1503”);
the buyer signing a second transaction of the asset from the multi-signature address to the buyer address (0110, which discloses that “The buyer's reporting of the trade to the digital asset intermediary electronic settlement platform commits the buyer to settle (1406). The buyer settlement state becomes firm (1408). The digital asset intermediary electronic settlement platform matching engine confirms that the seller firm offer and the buyer firm bid are matching contra-transactions (1410). The seller firm state and the buyer firm state merge into a matched state (1413)”);
the central server verifying the first and second transactions (0104, which discloses that 
the digital asset intermediary electronic settlement platform server checks that tx2 is a valid transaction and broadcasts this to the blockchain (1508).”; 0110, which discloses that “The digital asset intermediary electronic settlement platform matching engine confirms that the seller firm offer and the buyer firm bid are matching contra-transactions (1410). The seller firm state and the buyer firm state merge into a matched state (1413).”); and
the central server settling the said price between the buyer and seller (0110, which discloses that “The digital asset intermediary electronic settlement platform matching engine confirms that the seller firm offer and the buyer firm bid are matching contra-transactions (1410). The seller firm state and the buyer firm state merge into a matched state (1413).”).
Alternatively Andrade discloses a method for settling a transaction concerning an asset and being registered by forming part of a blockchain-based ledger for said asset comprising:
both the seller, the buyer and the central serve each independently calculating, based upon the seller address or corresponding public key, the buyer address or corresponding public key, and the transaction identifier, a transaction-unique multi-signature address capable of being activated by a respective private key of both the seller and the buyer, which respective private key corresponds to said respective public key (0178, which discloses that 
providing approval private key, which are corresponding to the approval public key
used in creation of the multisignature address, to sign transaction input for one or more valid transactions. [0186] 8. Providing another approval private key, which can be the approval private key used in item 410 or the most recent approval private key, to sign the whole transaction for one or more valid transactions.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Wilson and incorporate a method further comprising: both the seller, the buyer and the central serve each independently calculating, based upon the seller address or corresponding public key, the buyer address or corresponding public key, and the transaction identifier, a transaction-unique multi-signature address capable of being activated by a respective private key of both the seller and the buyer, which respective private key corresponds to said respective public key in view of the teachings of Andrade in order to enhance security of the transaction

As per claim 2, Wilson further discloses the method, wherein the multi-signature address is a multi-signature transaction hash script address (see fig. 1 and associated text).

As per claim 3, Wilson further discloses the method, wherein step a) comprises the buyer and the seller providing to the central server, as a part of a specified respective quote or offer for the asset in question, the said respective seller and buyer addresses or corresponding public keys (see fig. 1; 0098; 0103; 0104).

As per claims 4 and 8, Wilson further discloses the method, wherein the said quote or offer is non-binding to the buyer and/or seller in question who places the quote or offer (0110).

As per claim 5, Wilson further discloses the method, wherein step a) comprises a request for quote process, in which an offering buyer or seller provides, to the central server, an offer for the asset, whereupon the central server disseminates the offer, together with the offering party's address or corresponding public key and the said transaction identifier, for quote giving by counterparties (0098; 0100; 0111).

As per claim 6, Wilson further discloses the method, wherein the method further comprises the initial steps of:
providing, to or by the central server, at least one validation asset address or corresponding public key associated with a private validation key controlled by the central server, at least one of said one or more validation asset addresses or corresponding public keys being funded with a certain validation amount of said asset (see fig. 1, which discloses owner’s public key and corresponding private keys; fig. 3, which discloses settlement services; 0100, which discloses that “The digital asset intermediary electronic settlement platform server…”);
providing, to or by at least one of the seller and buyer, a user authentication asset address or corresponding public key associated with a private authentication key held by the user in question (see fig. 1, which discloses owner’s public key and corresponding private keys; fig. 3, which discloses settlement services; 0100, which discloses that “The digital asset intermediary electronic settlement platform server…”);
providing a first transaction transferring a certain authentication amount of said asset from the validation asset address or corresponding public key to the authentication asset address or corresponding public key, which first transaction is signed using the private validation key (see fig.8 and associated text; 0090, which discloses that “Referring to FIG. 8, the details section 518 further includes a pending trades chart 812 that details the trade ID, price, digital asset amount. Conventional currency amount, the the digital asset seller, the digital asset buyer, the time created, and the trade status of pending trades.”; 0091);
d) providing a second transaction transferring a first share of the authentication amount, a validation amount, from the authentication asset address or corresponding public key to one of the said validation asset addresses or corresponding public keys, and a second share of the authentication amount back to the authentication asset address or corresponding public key, which second transaction is signed using the private authentication key (see fig.8 and associated text; 0090, which discloses that “Referring to FIG. 8, the details section 518 further includes a pending trades chart 812 that details the trade ID, price, digital asset amount. Conventional currency amount, the the digital asset seller, the digital asset buyer, the time created, and the trade status of pending trades.”; 0091); and 
e) determining the said user identity such that the authentication asset address or corresponding public key is, or is unambiguously associated with, the user identity, and wherein in that step a) further comprises the central server verifying at least one of the seller address and the buyer address by verifying the validation address and the authentication address (0104, which discloses that 
the digital asset intermediary electronic settlement platform server checks that tx2 is a valid transaction and broadcasts this to the blockchain (1508).”; 0110, which discloses that “The digital asset intermediary electronic settlement platform matching engine confirms that the seller firm offer and the buyer firm bid are matching contra-transactions (1410). The seller firm state and the buyer firm state merge into a matched state (1413).”).
Alternatively Andrade discloses the method, wherein the method further comprises the initial steps of:
providing, to or by at least one of the seller and buyer, a user authentication asset address or corresponding public key associated with a private authentication key held by the user in question (0178, which discloses that providing approval private key, which are corresponding to the approval public key used in creation of the multisignature address, to sign transaction input for one or more valid transactions. [0186] 8. Providing another approval private key, which can be the approval private key used in item 410 or the most recent approval private key, to sign the whole transaction for one or more valid transactions.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Wilson and incorporate a method further comprising: providing, to or by at least one of the seller and buyer, a user authentication asset address or corresponding public key associated with a private authentication key held by the user in question in view of the teachings of Andrade in order to enhance security of the transaction

As per claim 7, Wilson further discloses the method, wherein the multi-signature address is calculated by the central server (see fig. 1 and associated text).

As per claim 9, Wilson further discloses the method, wherein the multi-signature address comprises a multi-signature hash script which is unique (see fig. 1 and associated text).

As per claim 10, Wilson further discloses the method, wherein the multi-signature address is calculated based upon two intermediate public keys, each of which has been calculated, using an elliptic curve function, based upon the buyer address, or corresponding public key, and the seller address, or corresponding public key, as well as the transaction identifier (see fig. 1 and associated text).

As per claim 11, Wilson further discloses the method, wherein step d) takes place using a signature by the buyer using the said private key of the buyer (see fig. 1 and associated text).

As per claim 12, Wilson further discloses the method, wherein,  that, after step c) but before step d), the seller may redeem the asset by signing, using the said private key of the seller, a redemption transaction of the asset from the multi-signature address, or corresponding public key, whereupon the method is aborted (0107; 0115).

As per claim 13, Wilson further discloses the method, wherein step e) comprises waiting until the blockchain that the first and second transactions form part of has been mined to a sufficient depth (0104).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hyaes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        May 28, 2021